Order entered April 6, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-22-00129-CV

              IN RE VARSITY GAY LEAGUE, LLC, Relator

         Original Proceeding from the 193rd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-01181

                                  ORDER
              Before Justices Molberg, Pedersen, III, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.



                                          /s/   KEN MOLBERG
                                                JUSTICE